[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO OPEN JUDGMENT
CT Page 7772
People's Bank moves to open the default judgment entered against it. For the reasons stated below, the motion is granted.
The bank has filed its motion to open judgment within the four month period set forth in § 377 of the Practice Book and § 52-212
of the General Statutes. The bank has shown good defenses existed at the time the judgment was entered. The nature of these defenses is that the plaintiff's lien did not cover the assets sold by the bank; that the value of the assets which were sold by the bank was $35,000 and not $200,000; that the bank sold the assets in a commercially reasonable manner for approximately $35,000; and that the extent of the plaintiff's recovery, if any, should be $35,000 and not $200,000.
The bank has shown that, despite its due diligence in maintaining procedures for keeping track of legal documents served on it, the amended complaint, which contained a citation directed against the bank, did not get delivered to the bank's legal department. The document was received from a deputy sheriff by a clerical worker. The court finds that the bank's failure to pursue its defenses was due to mistake or accident and not due to lack of diligence or due care. "[N]ot all deviations from ideal performance constitute negligence. . . ." Jaconski v. AMF, Inc.,208 Conn. 230, 239 (1988).
The court concludes that under the circumstances the default judgment should be opened. The motion is granted.
THIM, JUDGE.